Judgment, Supreme Court, Bronx County (Fred W. Eggert, J.), rendered March 7, 1991 *508convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree, and sentencing him as a second felony offender to a term of imprisonment of 6 to 12 years, unanimously affirmed.
Defendant was convicted of the sale of crack cocaine to undercover police officers. Balancing the probative value of evidence of defendant’s prior arson conviction against the potential for undue prejudice the trial court did not abuse its discretion in its Sandoval ruling, allowing an inquiry into the underlying facts thereof (see, People v Mayrant, 43 NY2d 236; People v Sandoval, 34 NY2d 371).
Defendant’s objection to the court’s instruction on intent is unpreserved. However, were we to review in the interest of justice we would conclude that the charge as a whole conveyed the appropriate principles of law (People v Ortiz, 176 AD2d 681, Iv denied 79 NY2d 830) and further that the specific instruction was appropriate (see, People v Getch, 50 NY2d 456, 465). Nor do we find any abuse of discretion in the imposition of sentence (see, People v Farrar, 52 NY2d 302, 305). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger, Wallach and Rubin, JJ.